Case 1:19-cv-02472-JMS-MPB Document 9 Filed 04/24/20 Page 1 of 6 PageID #: 72




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

TRAMEIL JACKSON,                                      )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-02472-JMS-MPB
                                                      )
WENDY KNIGHT,                                         )
                                                      )
                              Respondent.             )


           ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS
                AND DIRECTING ENTRY OF FINAL JUDGMENT

       Trameil Jackson’s petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case CIC 19-02-0194. For the reasons explained in this Order, Jackson’s petition is

granted.

                                            I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 1:19-cv-02472-JMS-MPB Document 9 Filed 04/24/20 Page 2 of 6 PageID #: 73




                                 II. The Disciplinary Proceeding

        On February 18, 2019, Investigator J. Stevens wrote the following conduct report:

        On 2/18/19 at approximately 1:00 p.m. I, Investigator J. Stevens, reviewed legal
        mail for Offender Trameil Jackson 207582. An envelope addressed to Jackson from
        a Jonathan S. Gotkin contained two letters. During the review, the two letters
        enclosed were found to have a residue of an unknown substance. Due to the letters
        being soaked in an unknown liquid they are in violation of ADP Code 202.

Dkt. 7-1. Mr. Stevens also completed a form stating that the mail addressed to Mr. Jackson

appeared to be soaked in a suspicious substance deemed by Indiana Department of Correction

(IDOC) policy to look like a controlled substance. Dkt. 7-3.

        The respondent has filed a picture showing an envelope addressed to Mr. Jackson next to

two sheets of paper. Dkt. 7-2 at 1. As presented, the text on the two sheets of paper is too small to

read.

        CIC 19-02-0194 proceeded to a hearing on February 27, 2019. Dkt. 7-7. According to the

hearing officer’s report, Mr. Jackson stated in his defense that he was expecting legal mail, but he

did not know the person identified as the sender or anyone from his address. Id. Additionally,

Mr. Jackson stated that he never possessed the mail. Id.

        The hearing officer considered Mr. Jackson’s statement but found him guilty of possessing

or using a controlled substance in violation of Code B-202. Id. He also reviewed the conduct report,

an investigator’s statement, and the mail itself. Id. The hearing officer provided the following

explanation for his decision:

        When offenders get legal mail they have to acknowledge they are expecting legal
        mail. They then sign for it. I&I statement. The mail is always shown to offender
        before signing.

Id.

        The hearing officer assessed sanctions, including the deprivation of 90 days’ earned credit

time. Id. On appeal, the final reviewing authority modified Mr. Jackson’s charge to attempted


                                                 2
Case 1:19-cv-02472-JMS-MPB Document 9 Filed 04/24/20 Page 3 of 6 PageID #: 74




possession of a controlled substance in violation of Codes B-240 and -202. Dkt. 7-9. Mr. Jackson’s

sanctions were not altered. Id.

                                           III. Analysis

       Mr. Jackson asserts that he is entitled to habeas corpus relief on multiple grounds. In this

Order, the Court considers only one: No evidence supports the conclusion that Mr. Jackson

attempted to possess the mail that the prison staff intercepted. On this basis alone, Mr. Jackson’s

petition merits habeas corpus relief.

       “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274. The “some evidence”

standard is much more lenient than the “beyond a reasonable doubt” standard. Moffat, 288 F.3d at

981. “[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455–56 (emphasis added). See

also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . .

is satisfied if there is any evidence in the record that could support the conclusion reached by the

disciplinary board.”) (citation and quotation marks omitted).

       Code B-202 forbids “[p]ossession or use of any unauthorized substance controlled pursuant

to the laws of the State of Indiana or the United States Code, possession of drug paraphernalia,

possession/use of a synthetic drug, or drug lookalike.” Dkt. 7-10 at § 202. The IDOC’s

Disciplinary Code defines “possession” as “[o]n one’s person, in one’s locker or under one’s

physical control.” Dkt. 7-11 at § III(BB). The Disciplinary Code identifies a number of areas

presumed to be under an inmate’s control, see id., but no evidence indicates that the suspicious

mail addressed to Mr. Jackson was ever in one of those areas.




                                                 3
Case 1:19-cv-02472-JMS-MPB Document 9 Filed 04/24/20 Page 4 of 6 PageID #: 75




       Following the modification of his charge, Mr. Jackson’s disciplinary conviction is not for

possessing the suspicious mail but rather for attempting to possess it. Code B-240 forbids

“[a]ttempting to commit any Class B offense; aiding, commanding, inducing, counseling,

procuring or conspiring with another person to commit any Class B offense.” Dkt. 7-10 at § 240.

       Although it is clear that the suspicious mail was addressed to Mr. Jackson, no evidence

shows that he ever attempted to retrieve the mail after it arrived at the prison. Moreover, there is

no evidence of any connection between Mr. Jackson and the letter’s sender. As a result, no

evidence supports the conclusion that Mr. Jackson attempted to possess the suspicious mail.

       In finding Mr. Jackson guilty, the hearing officer specifically noted that an inmate who

receives legal mail must sign for it and acknowledge that he was expecting legal mail. Dkt. 7-7.

But Mr. Jackson did neither. The form that Mr. Jackson would have signed indicates that the prison

staff received the suspicious mail on February 12, 2019, and that it was addressed to Mr. Jackson.

Dkt. 7-2 at 3. The “Signature of Offender” field is blank, as are the fields next to questions about

whether Mr. Jackson expected the mail, whether it was from his lawyer, and whether he accepted

the mail. Id. The form features the following handwritten note: “forwarding to I&I for further

investigations.” Id. The prison staff forwarded the suspicious mail for investigation before

Mr. Jackson ever had an opportunity to attempt to possess it. Moreover, no evidence indicates that

Mr. Jackson ever had an opportunity to attempt to possess the mail after that investigation began.

       The respondent asserts the following argument that evidence supports the conclusion that

Mr. Jackson attempted to possess the letter:

       It is only logical that because the letters were addressed to Jackson, that assuming
       they passed inspection by the facility, they would be provided to Jackson—that is
       the purpose of sending mail to an offender. The letters would thus be in Jackson’s
       possession. It does not matter that the letters were never delivered to Jackson
       because they were flagged as suspicious because the charge was amended to
       attempted possession of a controlled substance.



                                                 4
Case 1:19-cv-02472-JMS-MPB Document 9 Filed 04/24/20 Page 5 of 6 PageID #: 76




Dkt. 7 at 8 (emphasis in original). This argument fails both logically and factually.

       Logically, the fact that mail was addressed to Mr. Jackson is not evidence that he attempted

to possess it. It is only evidence that someone attempted to send it to him. If additional evidence

in the record indicated a connection between Mr. Jackson and the sender, it might be fair to infer

that Mr. Jackson coordinated with the sender. But no such evidence appears in the record.

       Factually, the evidence contradicts the respondent’s assertion that Mr. Jackson would have

received and possessed the mail if it passed inspection. Before he could take the mail, Mr. Jackson

would have had to acknowledge that he was expecting this mail, accept it, and sign for it. Dkt. 7-

2; dkt. 7-7. If presented with the mail, Mr. Jackson would have had an opportunity to refuse it. The

prison staff denied him that opportunity by intercepting it, examining it, and predetermining that

he must have arranged to have it sent to the prison. Thus, it is not a foregone conclusion that Mr.

Jackson would have received and possessed the mail if the prison staff did not first confiscate it.

       In sum, the evidence supports only the conclusion that mail with a suspicious residue was

addressed to Mr. Jackson and sent to the prison. No evidence supports the conclusion that he

attempted to receive or possess it. For this reason, his petition must be granted.

                                          IV. Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. Because Mr. Jackson was denied due process in CIC 19-

02-0194, his petition for a writ of habeas corpus is granted. Mr. Jackson’s disciplinary conviction

must be vacated and his sanctions rescinded. His earned credit time must be immediately

restored, and his new release date must be calculated accordingly.

       Mr. Jackson’s motion for ruling or update, dkt. [8], is granted insofar as the Court has

issued this order. To the extent the motion seeks relief not discussed in this Order, it is denied.




                                                  5
Case 1:19-cv-02472-JMS-MPB Document 9 Filed 04/24/20 Page 6 of 6 PageID #: 77




       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.



                    Date: 4/24/2020




Distribution:

TRAMEIL JACKSON
207682
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Abigail Recker
INDIANA ATTORNEY GENERAL
abigail.recker@atg.in.gov




                                               6
